NOTICE OF ALLOWABILITY

The following is a Notice of Allowability responsive to Applicant’s response/amendment filed 29 March 2021. As per the response filed 29 March 2021, claims 1 and 7-14 are amended. Claims 1-19 are pending and allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of Applicant’s amendments to the claims, the 112 rejections are hereby withdrawn.
Pursuant to the terminal disclaimer filed on March 29, 2021, the double patenting rejection is hereby withdrawn.
Pursuant to the Applicant’s amendments, all pending rejections are withdrawn and the application is allowed.

Allowable Subject Matter
Claims 1-19 allowed.

REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance:

Claims 1, 8 and 14
The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim. The prior art of record fails to define a method defining based on user input of a user, by a computer processor of a dedicated controller system comprising dedicated wherein said first forward activity comprises an activity associated with usage of an automated user identification badge and associated keys for an employment facility; defining, by said computer processor, first interdependencies between said first undo activities; defining, by said computer processor, first triggers comprising a first link between said first forward activity and said first undo activities; defining, by said computer processor based on said user input, second undo activities and associated data structures associated with undoing a second forward activity of said set of forward activities, wherein said second forward activity comprises an activity associated with usage of a user authorized factory device selected from a group consisting of a conveyer belt, a PLC, a radar detector, a light barrier, an RFID reader, and motion sensors; defining, by said computer processor, second interdependencies between said second undo activities; executing said first forward activity; executing in response to said executing said first forward activity, first triggers comprising a first link between said first forward activity and said first undo activities; detecting, by said processor via sensors of an embedded controller, automated electronic devices associated with said user and an associated current location of said user, wherein said sensors are selected from the group consisting of RFID sensors, infrared sensors, temperature sensors motion sensors, and global positioning satellite (GPS) sensors; dynamically generating in response to said executing said first triggers and results of said detecting, a first undo task comprising said first undo activities and associated data structures associated with undoing said first forward activity; executing said second forward activity; executing in response to said executing said second forward activity, second triggers comprising a second link between said second forward activity and said second undo activities; dynamically generating in response to said executing said second triggers, a second undo task comprising said second undo activities and associated data structures associated with undoing said second forward activity; determining that said forward process should be reversed; and executing in response to said determining, said second undo activities thereby: reversing said activity associated with usage of said conveyer belt, said PLC, said radar detector, said light barrier, said RFID reader, and said motion sensors; revoking a system authorization with respect to said dedicated controller system; directing, by said processor in response to said second undo activities and detecting said automated user identification badge and said associated keys, said user such that said user proceeds to return said automated user identification badge and said associated keys to said employment facility; and tracking, by said processor, said return of said automated user identification badge and said associated keys to said employment facility.S/N: 14/789,4342

	The most closely applicable prior art of record is cited and described in the Office Action mailed 17 February 2021 as Lang et al. (US Patent 8,666,852). Lang provides a system and method for receiving and automatically executing a first and second reversal tasks corresponding to a set of one or more reversal triggers in an enterprise resource planning environment. 

While Lang et al. is similar to the instant application in many respects, there are clear patentable distinctions. Although Lang et al. discloses reversal processes for undoing forward activities corresponding to triggers, Lang et al. fails to provide a controlled system to reverse activities associated with the usage of conveyer belt, said PLC, said radar detector, said light barrier, said RFID reader, and said motion sensors, such that the system revokes a system authorization and automatically detects and returns an automated user identification badge and said associated keys. Accordingly, Lang et al. fails to teach or disclose executing in response to said determining, said second undo activities thereby: reversing said activity associated with usage of said conveyer belt, said PLC, said radar detector, said light barrier, said RFID reader, and said motion sensors; revoking a system authorization with respect to said dedicated controller system; directing, by said processor in response to said second undo activities and detecting said automated user identification badge and said associated keys, said user such that said user proceeds to return said automated user identification badge and said associated keys to said employment facility; and tracking, by said processor, said return of said automated user identification badge and said associated keys to said employment facility, as required by amended claims 1, 8 and 14.

 Lastly, the instant claims provide a dedicated controller system, comprising dedicated monitoring hardware that implements an automated process reversal method for reversing activities associated with usage of said conveyer belt, said PLC, said radar detector, said light barrier, said RFID reader, and said motion sensors. In response to the reversal of the aforementioned activities, the dedicated controller system revokes a system authorization; and automatically detects and tracks the return of user identification badge and associated keys. The steps requiring the revoking of the system authorization and the automatic detection and tracking integrate the claimed subject matter into a practical application. Specifically, the aforementioned steps provide an improve the system for executing activity-based process through the implementations of a controlled hardware system to automate specific hardware revocations, detections and tracking of user identification badge and associated key returns.


Claims 4-9, 13-16 and 20
Claims 2-7, 9-13 and 15-19 all depend from allowable claims 1, 8 and 14, respectively and recite further limiting features. Claims 2-7, 9-13 and 15-19 are allowable for reasons consistent with those identified with respect to claims 1, 8 and 14.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLISON M NEAL/Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /TIMOTHY PADOT/Primary Examiner, Art Unit 3683